Judgment, Supreme Court, New York County, entered on May 12, 1971, after trial to a jury, unanimously reversed on the law, insofar as appealed from, without costs and without disbursements, and a verdict directed in favor of defendant-appellant Hines. If we did not direct a verdict, we would order a new trial as to defendant-appellant Hines, on the law and on the facts, as against the weight of credible evidence. The testimony given by Hines’ passengers, the plain tiffs-respondents themselves, together with that of a disinterested witness, exculpated their driver. Concur ■— Markewich, J. P., Nunez, Kupferman, McNally and Eager, JJ.